Case 3:21-cr-01349-JLS Document 44 Filed 08/25/21 PageID.107 Page 1 of 1



 1
 2
 3
 4
 5                        UNITED STATES DISTRICT COURT
 6                     SOUTHERN DISTRICT OF CALIFORNIA
 7
 8   UNITED STATES OF AMERICA,                 CASE NO.: 21CR1349-JLS
 9                      Plaintiff,             Hon. Janis L. Sammartino
                                               Courtroom 4D
10         v.
                                               PROPOSED ORDER TO CONTINUE
11   ANGELICA ACOSTA,                          MOTION HEARING/TRIAL SETTING
     JOHANNA REYES,
12
                        Defendants.
13
14
15         Pursuant to joint motion and good cause appearing, IT IS HEREBY

16   ORDERED that the Motion Hearing/ Trial Setting currently set for August 27,

17   2021, be continued to September 24, 2021, at 1:30 p.m. Defendants on bond shall

18   file acknowledgements of the new hearing date within one week of this Order.

19         For the reasons set forth in the joint motion, the Court finds that the ends of
20   justice will be served by granting the requested continuance, and these outweigh
21   the interests of the public and the defendants in a speedy trial. Accordingly, the
22   delay occasioned by this continuance is excludable pursuant to 18 U.S.C. §
23   3161(h)(7)(A).
24         IT IS SO ORDERED.
25   Dated: August 25, 2021
26
27
28
                                               1                           21CR1349-JLS
